Exhibit 10.3
 
 
FORM OF LIEN RELEASE AGREEMENT
 
THIS LIEN RELEASE AGREEMENT (this “Agreement”) is made and entered into this
18th day of March, 2009 by and between Irvine Sensors Corporation, a Delaware
corporation (the “Company”), and the undersigned investor (the “Investor”). Each
of the Company and the Investor is sometimes referred to herein as a “Party,”
and collectively as the “Parties.”
 
RECITALS
 
A. WHEREAS, the Company owes the Investor principal and interest totaling
approximately $           as of          , 2009 pursuant to that certain Secured
Promissory Note dated as of           in favor of the Investor (the “Note”);
 
B. WHEREAS, the Investor is a party to, and the Company’s assets are secured by
liens (the “Liens”) pursuant to, that certain Security Agreement dated as of
November 5, 2008 and Intercreditor Agreement dated as of November 5, 2008;
 
C. WHEREAS, the Company has entered into an agreement to sell most of its patent
portfolio and related assets (“Patent Assets”) to a patent acquisition company
(the “Patent Buyer”) for up to a $9.5 million cash payment and it is anticipated
that the Company will be granted a perpetual, worldwide, royalty-free,
non-exclusive license to use the sold patents in its business (the “Patent Sale
and License”), a condition to which is a requirement that the Investor agrees to
release its Liens relating to the Patent Assets pursuant to the terms of this
Agreement;
 
D. WHEREAS, the parties desire to effect such a release of the Investor’s Liens
relating to the Patent Assets; and
 
E. WHEREAS, the Company, U.S. Bank National Association (the “Escrow Agent”) and
certain holders of the bridge notes issued by the Company pursuant to that
certain Private Placement Memorandum, dated as of September 29, 2008 and as
supplemented on January 26, 2009, (the “Bridge Notes”) have entered into an
Escrow Agreement, pursuant to which the Company has agreed to deposit out of the
proceeds of the Patent Sale and License an amount equal to $1,040,000 (the
“Escrow Deposit”).
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing and the agreements and
covenants contained herein, the Parties agree as follows:
 
1. Release of Liens.   As consideration for the Investor’s release of Liens
relating to the Patent Assets, the Investor agrees as follows (Please Initial
One):
 
a.          (Initials)   Investor agrees to (i) upon receipt of the outstanding
principal and accrued interest owing under the Note, such amount to be paid to
Investor out of the Escrow Deposit promptly after the closing of the Patent Sale
and License, surrender the Note to the Company for cancellation and (ii) upon
the Escrow Agent’s receipt of the Escrow Deposit, execute and deliver the
release of Liens relating to the Patent Assets attached hereto as Exhibit A; or
 
b.          (Initials)   Investor agrees to (i) upon receipt of the number of
shares of the Company’s common stock (the “Shares”) set forth in this
Section 1(b), surrender the Note to the Company for cancellation in exchange for
the Company’s agreement to issue to Investor, subject to approval of the
Company’s stockholders, the number of Shares equal to 125% of the value of the
outstanding principal and accrued interest under the Note, based on the greater
of (a) $0.40, (b) the last reported closing sale price of the Company’s common
stock on the Nasdaq Capital Market immediately prior to the closing of the
Patent Sale and License and (c) the consolidated closing bid price of the
Company’s common stock on the Nasdaq Capital Market immediately prior to the
closing of the Patent


1



--------------------------------------------------------------------------------



 



Sale and License and (ii) upon the Escrow Agent’s receipt of the Escrow Deposit,
execute and deliver the release of Liens relating to the Patent Assets attached
hereto as Exhibit A; or
 
c.          (Initials)   Investor agrees to (i) upon receipt of the number of
Shares set forth in this Section 1(c) and the amount of principal and accrued
interest set forth in this Section 1(c), surrender the Note to the Company for
cancellation in exchange for the Company’s agreement to (y) pay Investor
$           of the outstanding principal and accrued interest under the Note in
cash out of the proceeds of the Patent Sale and License, such amount to be paid
to Investor out of the Escrow Deposit promptly after the closing of the Patent
Sale and License and (z) issue to Investor, subject to approval of the Company’s
stockholders, the number of Shares equal to 125% of the value of the remaining
$           of the outstanding principal and accrued interest under the Note,
based on the greater of (1) $0.40, (2) the last reported closing sale price of
the Company’s Common Stock on the Nasdaq Capital Market immediately prior to the
closing of the Patent Sale and License and (3) the consolidated closing bid
price of the Company’s Common Stock on the Nasdaq Capital Market immediately
prior to the closing of the Patent Sale and License and (ii) upon the Escrow
Agent’s receipt of the Escrow Deposit, execute and deliver the release of Liens
relating to the Patent Assets attached hereto as Exhibit A.
 
2. Equity Consideration.   In the event the Investor agrees to either
Section 1(b) or 1(c) of this Agreement, the Company shall use commercially
reasonable efforts to obtain stockholder approval for the issuance of the Shares
no later than the Company’s 2009 Annual Meeting of Stockholders. The Company
shall issue the Shares to the Investor as soon as practicable after such
issuance has been approved by the Company’s stockholders. If the Company is
unable to obtain stockholder approval for the issuance of the Shares, the Note
shall remain outstanding in accordance with its terms.
 
3. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without regard to conflicts
of laws that would result in the application of the substantive laws of another
jurisdiction.
 
4. Attorneys’ Fees.  If any action or proceeding in contract or tort arising out
of or relating to this Agreement is commenced by any party to this Agreement,
the prevailing party shall be entitled to receive from the other party, in
addition to any other relief that may be granted, the reasonable attorneys’
fees, costs and expenses incurred in the action or proceeding by the prevailing
party, along with any reasonable attorneys’ fees, costs and expenses incurred to
collect any amount awarded in connection with any such action or proceeding.
 
5. Waiver of Jury Trial and Setoff; Consent to Jurisdiction; Etc.   In any
litigation in any court with respect to, in connection with, or arising out of
this Agreement or any instrument or document delivered pursuant to this
Agreement, or the validity, protection, interpretation, collection or
enforcement hereof or thereof, or any other claim or dispute howsoever arising,
between the parties hereto WAIVES TRIAL BY JURY IN CONNECTION WITH ANY SUCH
LITIGATION AND ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH INVESTOR AGREES THAT THIS
SECTION 5 IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND ACKNOWLEDGE
THAT THE OTHER PARTY WOULD NOT ENTER THIS AGREEMENT IF THIS SECTION 5 WERE NOT
PART OF THIS AGREEMENT. Each party irrevocably consents to the exclusive
jurisdiction of any State or Federal Court located within the County of Orange,
State of California, in connection with any action or proceeding arising out of
or relating to this Agreement or any document or instrument delivered pursuant
to this Agreement or otherwise. In any such litigation, each party waives, to
the fullest extent it may effectively do so, personal service of any summons,
complaint or other process and agree that the service thereof may be made by
certified or registered mail directed to such party at its address for notice
determined in accordance with this Section 5. Each party hereby waives, to the
fullest extent it may effectively do so, the defenses of forum non conveniens
and improper venue.
 
6. Representation by Counsel.  The Parties acknowledge and agree that they have
been represented or have had the opportunity to be represented by counsel of
their own choice in the negotiations leading to their execution of this
Agreement and that they have read this Agreement. The Parties further
acknowledge that the waivers they made herein are knowing, conscious and with
full appreciation that they are forever foreclosed from pursuing any of the
rights so waived and that they understand this Agreement and are signing it
voluntarily and without coercion.


2



--------------------------------------------------------------------------------



 



7. Admissibility of this Agreement.  Each of the parties agrees that any copy of
this Agreement signed by it and transmitted by facsimile for delivery to the
other party shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence.
 
8. Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable overnight courier service with charges prepaid, or
(iv) transmitted by hand delivery, electronic mail, or facsimile, addressed as
set forth on the signature page hereto or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by electronic mail or facsimile,
with accurate confirmation generated by the transmitting facsimile machine, at
the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.
 
9. Amendments and Modification.   No provision hereof shall be modified,
altered, waived or limited except by written instrument expressly referring to
this Agreement and to such provision, and executed by the parties hereto.
 
10. Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered electronically.
 
11. Successors and Assigns.  Whenever in this Agreement reference is made to any
party, such reference shall be deemed to include the successors, assigns, heirs
and legal representatives of such party. No party hereto may transfer any rights
under this Agreement, unless the transferee agrees to be bound by, and comply
with all of the terms and provisions of this Agreement, as if an original
signatory hereto on the date hereof.
 
12. Severability.  In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement provided each
party is able to receive the substantial benefit of this Agreement.
 
13. Entire Agreement.  This Agreement contains the entire agreement of the
parties and supersedes all other agreements and understandings, oral or written,
with respect to the matters contained herein.
 
[SIGNATURE PAGE FOLLOWS]


3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed to be effective as of the
date and year first above written. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature, which signature shall be deemed of the same
legal effect as an original hard copy signature.
 
IRVINE SENSORS CORPORATION
a Delaware corporation
 

     
By:
 

   
John Carson,
President and Chief Executive Officer

Address:
 

               



 
INVESTOR:

 

     
By:
 

Name:
 

Title:
 

Address:
 

               





4



--------------------------------------------------------------------------------



 



FORM OF RELEASE OF SECURITY INTEREST
     This release of security interest is made and executed by
                                                             ,
                                                            , (the “Secured
Party”), in favor of Irvine Sensors Corporation, a Delaware corporation
(“Debtor”).
A. The Secured Party loaned money to Debtor, and Debtor granted the Secured
Party a security interest in all of Debtor’s intellectual property assets to
secure indebtedness and obligations of Debtor to the Secured Party.
B. The Secured Party recorded its security interest as follows:

                      Secured   Execution       Recordation Debtor   Party  
Date   Reel/Frame   Date
Irvine Sensors Corporation
               

     NOW, THEREFORE, for valuable consideration received, by its execution of
this Release of Security Interest, the Secured Party hereby irrevocably and
unconditionally releases all right, title and interest in all of the following:
     (a) the patents and patent applications listed in Exhibit A (the
“Patents”);
     (b) all patents and patent applications (i) to which any of the Patents
directly or indirectly claims priority, (ii) for which any of the Patents
directly or indirectly forms a basis for priority, and/or (iii) that directly or
indirectly incorporate by reference, or are directly or indirectly incorporated
by reference into, the Patents;
     (c) all reissues, reexaminations, extensions, continuations, continuations
in part, continuing prosecution applications, requests for continuing
examinations, divisions, registrations of any item in any of the foregoing
categories (a) and (b);
     (d) all non-United States patents, patent applications, and counterparts
relating to the Patents or any item in any of the foregoing categories
(a) through (c), including, without limitation, certificates of invention,
utility models, industrial design protection, design patent protection, other
governmental grants or issuances, and any rights to apply in any or all
countries of the world for patents, certificates of invention, utility models,
industrial design protections, design patent protections, or governmental grants
or issuances of any type related to any of the Patents and the inventions,
invention disclosures, and discoveries therein;
     (e) inventions, invention disclosures, and discoveries described in any of
the Patents of any item in the foregoing categories (a) though (d);
     (f) all rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any item in any of the foregoing categories (a) through (e),
including, without limitation, under the Paris Convention for the Protection of
Industrial Property, the International Patent Cooperation Treaty, or any other
convention, treaty, agreement, or understanding;

 



--------------------------------------------------------------------------------



 



     (g) causes of action (whether known or unknown or whether currently
pending, filed, or otherwise) and other enforcement rights under, or on account
of, any of the Patents and/or the rights described in the above subparagraphs
(a) through (f), including, without limitation, all causes of action and other
enforcement rights for
(i) damages,
(ii) injunctive relief, and
(iii) any other remedies of any kind
for past, current and future infringement; and
     (h) all rights to collect royalties and other payments under or on account
of any of the Patents and/or any item in any of the foregoing categories
(a) through (g).
     If necessary or desired, the Secured Party hereby authorizes Debtor’s
authorized representative to file UCC Financing Statement Amendment(s) with the
applicable filing office(s) in order to memorialize the release of any security
interest related to the items set forth in categories (a) through (h) by the
Secured Party.
     This Release is governed by the law of the State of Delaware, excluding its
choice of law principles to the contrary. This Release shall be binding upon the
Secured Party and its successors and assigns and inures, to the benefit of, with
respect to the Patents (including any purchaser). The Secured Party acknowledges
that it is aware that it may hereafter discover facts different from or in
addition to what it now knows, believes or suspects to be true with respect to
the matters herein released, that such facts may give rise to claims, causes of
action, damages, consequences or results that are unforeseen or unsuspected, and
that the Secured Party is nonetheless giving up its rights, and the releases in
this Release Agreement will be and remain in effect in all respects as complete,
general releases, notwithstanding any such different or additional facts.
     IN WITNESS WHEREOF, the undersigned has executed this Release of Security
Interest on this                      day of
                                         2009.
Secured Party

     
Name:
 
 
 
   
Address:
 
 
 
   
 
 

 
(Signature)
Title:                                                                     
                                                                        
(If Applicable)

 



--------------------------------------------------------------------------------



 



Exhibit A

                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
5,235,672
(07/651,477)
  US   8/10/1993
(2/6/1991)   Hardware for electronic neural network
 
           
 
          Carson, John C.
 
           
6,389,404
(09/223,476)
  US   5/14/2002
(12/30/1998)   Neural processing module with input architectures that make
maximal use of a weighted synapse array
 
           
 
          Carson, John C.; Saunders, Christ H.
 
           
6,650,704
(09/427,384)
  US   11/18/2003
(10/25/1999)   Method of producing a high quality, high resolution image from a
sequence of low quality, low resolution images that are undersampled and subject
to jitter
 
           
 
          Carlson, Randolph S.; Arnold, Jack L.; Feldmus, Valentine G.
 
           
6,829,237
(09/973,857)
  US   12/7/2004
(10/9/2001)   High speed multi-stage switching network formed from stacked
switching layers Carson, John C.; Ozguz, Volkan H.
 
           
7,082,591
(10/346,363)
  US   7/25/2006
(1/17/2003)   Method for effectively embedding various integrated circuits
within field programmable gate arrays
 
           
 
          Carlson, Randolph S.
 
           
6,856,167
(10/347,038)
  US   2/15/2005
(1/17/2003)   Field programmable gate array with a variably wide word width
memory
 
           
 
          Ozguz, Volkan H.; Carlson, Randolph S.; Gann, Keith D.; Leon, John P.
 
           

 



--------------------------------------------------------------------------------



 



                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
7,265,579
(11/037,490)
  US   9/4/2007
(1/18/2005)   Field programmable gate array incorporating dedicated memory
stacks
 
           
 
          Carlson, Randolph Stuart; Ozguz, Volkan; Gann, Keith D.; Leon, John P.
 
           
5,508,836
(08/305,066)
  US   4/16/1996
(9/13/1994)   Infrared wireless communication between electronic system
components DeCaro, Robert; Saunders, Christ H.; Maeding, Dale
 
           
5,635,705
(08/526,415)
  US   6/3/1997
(9/11/1995)   Sensing and selecting observed events for signal processing
 
           
 
          Saunders, Christ H.
 
           
6,195,268
(09/031,435)
  US   2/27/2001
(2/26/1998)   Stacking layers containing enclosed IC chips
 
           
 
          Eide, Floyd K.
 
           
5,045,685
(07/534,969)
  US   9/3/1991
(6/6/1990)   Analog to digital conversion on multiple channel IC chips
 
           
 
          Wall, Llewellyn E.
 
           
5,104,820
(07/720,025)
  US   4/14/1992
(6/24/1991)   Method of fabricating electronic circuitry unit containing stacked
IC layers having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
5,279,991
(07/996,794)
  US   1/18/1994
(12/24/1992)   Method for fabricating stacks of IC chips by segmenting a larger
stack
 
           
 
          Minahan, Joseph A.; Pepe, Angel A.

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
5,432,318
(08/178,923)
  US   7/11/1995
(1/7/1994)   Apparatus for segmenting stacked IC chips
 
           
 
          Minahan, Joseph A.
 
           
5,304,790
(07/956,914)
  US   4/19/1994
(10/5/1992)   Apparatus and system for controllably varying image resolution to
reduce data output
 
           
 
          Arnold, Jack
 
           
5,347,428
(07/985,837)
  US   9/13/1994
(12/3/1992)   Module comprising IC memory stack dedicated to and structurally
combined with an IC microprocessor chip
 
           
 
          Carson, John C.; Indin, Ronald J.; Shanken, Stuart N.
 
           
5,406,701
(08/120,675)
  US   4/18/1995
(9/13/1993)   Fabrication of dense parallel solder bump connections
 
           
 
          Pepe, Angel A.; Reinker, David M.; Minahan, Joseph A.
 
           
5,424,920
(08/232,739)
  US   6/13/1995
(4/25/1994)   Non-conductive end layer for integrated stack of IC chips
 
           
 
          Miyake, Michael K.
 
           
5,432,729
(08/255,465)
  US   7/11/1995
(6/8/1994)   Electronic module comprising a stack of IC chips each interacting
with an IC chip secured to the stack
 
           
 
          Carson, John C.; Some, Raphael R.
 
           
5,581,498
(08/326,645)
  US   12/3/1996
(10/20/1994)   Stack of IC chips in lieu of single IC chip
 
           
 
          Ludwig, David E.; Saunders, Christ H.; Some, Raphael R.; Stuart, John
J.

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
5,688,721
(08/62,2671)
  US   11/18/1997
(3/26/1996)   3D stack of IC chips having leads reached by vias through
passivation covering access plane
 
           
 
          Johnson, Tony K.
 
           
5,953,588
(08/777,747)
  US   9/14/1999
(12/21/1996)   Stackable layers containing
encapsulated IC chips
 
           
 
          Camien, Andrew N; Yamaguchi, James S.
 
           
6,072,234
(09/316,740)
  US   6/6/2000
(5/21/1999)   Stack of equal layer neo-chips containing encapsulated IC chips of
different sizes
 
           
 
          Camien, Andrew N.; Yamaguchi, James S.
 
           
5,955,668
(09/166,458)
  US   9/21/1999
(10/5/1998)   Multi-element micro gyro
 
           
 
          Hsu, Ying W.; Reeds, III, John W.; Saunders, Christ H.
 
           
6,089,089
(09/301,847)
  US   7/18/2000
(4/29/1999)   Multi-element micro gyro


Hsu, Ying W.
 
           
6,578,420
(09/604,782)
  US   6/17/2003
(6/26/2000)   Multi-axis micro gyro structure
 
           
 
          Hsu, Ying Wen
 
           
6,014,316
(09/095,416)
  US   1/11/2000
(6/10/1998)   IC stack utilizing BGA contacts
 
           
 
          Eide, Floyd K.
 
           
6,028,352
(09/095,415)
  US   2/22/2000
(6/10/1998)   IC stack utilizing secondary leadframes
Eide, Floyd K.
 
           
6,117,704
(09/282,704)
  US   9/12/2000
(3/31/1999)   Stackable layers containing encapsulated chips

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
 
          Yamaguchi, James S.; Ozguz, Volkan H.; Camien, Andrew N.
 
           
6,476,392
(09/853,819)
  US   11/5/2002
(5/11/2001)   Method and apparatus for temperature compensation of an uncooled
focal plane array
 
           
 
          Kaufman, Charles S.; Carson, Randolph S.; Hornback, William B.
 
           
6,891,160
(10/281,393)
  US   5/10/2005
(10/25/2002)   Method and apparatus for temperature compensation of an uncooled
focal plane array
 
           
 
          Kaufman, Charles S.; Carson, Randolph S.; Hornback, William B.
 
           
7,235,785
(11/048,634)
  US   6/26/2007
(1/31/2005)   Imaging device with multiple fields of view incorporating
memory-based temperature compensation of an uncooled focal plane array
 
           
 
          Hornback, Bert; Harwood, Doug; Boyd, W. Eric; Carlson, Randy
 
           
6,596,997
(09/921,525)
  US   7/22/2003
(8/3/2001)   Retro-reflector warm stop for uncooled thermal imaging cameras and
method of using the same
 
           
 
          Kaufman, Charles S.
 
           
6,706,971
(10/142,557)
  US   3/16/2004
(5/10/2002)   Stackable microcircuit layer formed from a plastic encapsulated
microcircuit
 
           
 
          Albert, Douglas M.; Gann, Keith D.
 
           
7,174,627
(10/338,974)
  US   2/13/2007
(1/9/2003)   Method of fabricating known good dies from packaged integrated
circuits

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
 
          Gann, Keith D.
 
           
6,560,109
(09/949,024)
  US   5/6/2003
(9/7/2001)   Stack of multilayer modules with heat-focusing metal layer
 
           
 
          Yamaguchi, James Satsuo; Pepe, Angel Antonio; Ozguz, Volkan H.;
Camien, Andrew Nelson
 
           
6,717,061
(09/949,512)
  US   4/6/2004
(9/7/2001)   Stacking of multilayer modules
 
           
 
          Yamaguchi, James Satsuo; Pepe, Angel Antonio; Ozguz, Volkan H.;
Camien, Andrew Nelson
 
           
6,734,370
(09/948,950)
  US   5/11/2004
(9/7/2001)   Multilayer modules with flexible substrates
 
           
 
          Yamaguchi, James Satsuo; Pepe, Angel Antonio; Ozguz, Volkan H.;
Camien, Andrew Nelson
 
           
7,127,807
(10/431,914)
  US   10/31/2006
(5/7/2003)   Process of manufacturing multilayer modules
 
           
 
          Yamaguchi, James Satsuo; Pepe, Angel Antonio; Ozguz, Volkan H.;
Camien, Andrew Nelson
 
           
6,797,537
(09/938,686)
  US   9/28/2004
(10/30/2001)   Method of making stackable layers containing encapsulated
integrated circuit chips with one or more overlaying interconnect layers
 
           
 
          Pepe, Angel Antonio; Yamaguchi, James Satsuo
 
           
6,784,547
(10/302,680)
  US   8/31/2004
(11/21/2002)   Stackable layers containing encapsulated integrated circuit chips
with one or more

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
 
          overlying interconnect layers
 
           
 
          Pepe, Angel Antonio; Yamaguchi, James Satsuo
 
           
7,239,012
(10/951,990)
  US   7/3/2007
(9/28/2004)   Three-dimensional module comprised of layers containing IC chips
with overlying interconnect layers
 
           
 
          Pepe, Angel; Yamaguchi, James
 
           
6,806,559
(10/128,728)
  US   10/19/2004
(4/22/2002)   Method and apparatus for connecting vertically stacked integrated
circuit chips

Gann, Keith D.; Albert, Douglas M.
 
           
6,912,862
(10/615,641)
  US   7/5/2005
(7/8/2003)   Cryopump piston position tracking Sapir, Itzhak
 
           
6,967,411
(10/360,244)
  US   11/22/2005
(2/7/2003)   Stackable layers containing ball grid array packages Eide, Floyd K.
 
           
7,242,082
(11/229,351)
  US   6/10/2007
(9/15/2005)   Stackable layer containing ball grid array package Eide, Floyd
 
           
6,993,835
(10/726,888)
  US   2/7/2006
(12/4/2003)   Method for electrical interconnection of angularly disposed
conductive patterns

Albert, Douglas Marice
 
           
6,998,328
(10/701,783)
  US   2/14/2006
(11/5/2003)   Method for creating neo-wafers from singulated integrated circuit
die and a device made according to the method

Stern, Jonathan Michael

 



--------------------------------------------------------------------------------



 



                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
7,417,323
(10/703,177)
  US   (11/6/2003)   Neo-wafer device and method
Sambo S. He
 
           
7,198,965
(11/354,370)
  US   4/3/2007
(2/14/2006)   Method for making a neo-layer comprising embedded discrete
components
 
           
 
          He, Sambo
 
           
7,180,579
(10/806,037)
  US   2/20/2007
(3/22/2004)   Three-dimensional imaging processing module incorporating stacked
layers containing microelectronic circuits
 
           
 
          Ludwig, David E.; Kennedy, John V.; Kleinhans, William; Liu, Tina;
Krutzik, Christian
 
           
7,436,494
(11/706,724)
  US   10/14/2008
(2/15/2007)   Three-dimensional lanar module with alignment refernce insert
circuitry

Ludwig, David E.; Kennedy, John V.; Kleinhans, William; Liu, Tina; Krutzik,
Christian
 
           
7,335,576
(11/197,828)
  US   2/26/2008
(8/5/2005)   Method for precision integrated circuit die singulation using
differential etch rates
 
           
 
          David, Ludwig; Yamaguchi, James; Clark, Stuart; Boyd, W. Eric
 
           
7,380,459
(11/654,292)
  US   6/3/2008
(1/16/2007)   Absolute pressure sensor
 
           
 
          Sapir, Itzhak
 
           
09/949,203
  US   9/7/2001   Method of manufacturing multilayer modules
 
           
 
          James Satsuo Yamaguchi; Angel Antonio Pepe; Volkan

 



--------------------------------------------------------------------------------



 



                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
          H. Ozguz; Andrew Nelson Camien
 
           
10/968,572
  US   10/19/2004   Vertically stacked pre-packaged integrated circuit chips
 
           
 
          Keith Gann; Douglas N. Albert
 
           
7,440,449
(10/960,712)
  US   10/6/2004   High speed switching module comprised of stacked layers
incorporating T-connect structures
 
           
 
          John C. Carson; Volkan H. Orguz
 
           
11/977,447
  US       Inventorship not available
 
           
11/897,938
  US       Inventorship not available
 
           
11/825,643
  US   7/7/2007   Inventorship not available
 
           
11/807,671
  US       Inventorship not available
 
           
11/731,154
  US       Inventorship not available
 
           
11/644,438
  US   12/22/2006   Method for making stacked integrated circuits (ICs) using
prepackaged parts
 
           
 
          Keith D. Gann
 
           
11/524,090
  US   9/20/2006   Stackable tier structure comprising high density feedthrough
 
           
 
          Volkan Ozguz; Jonathan Stern
 
           

 



--------------------------------------------------------------------------------



 



                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
11/511117
  US   8/26/2006   MEMS cooling device
 
           
 
          Itzhak Sapir
 
           
11/499,403
  US   8/4/2006   High density interconnect assembly comprising stacked
electronic module
 
           
 
          John V. Kennedy
 
           
11/441908
  US   5/26/2006   Stackable tier structure comprising prefabricated high
density feedthrough
 
           
 
          Volkan Ozguz; Jonathan Stern
 
           
11/429,468
  US       Inventorship not available
 
           
11/415,891
  US   5/1/2006   Low power electronic circuit incorporating real time clock
 
           
 
          Gary Gottlieb
 
           
10/339,023
  US   1/9/2003   Method for making stacked integrated circuits (ICs) using
prepackaged parts

Keith D. Gann
 
           
11/350,974
  US   2/8/2006   Stacked ball grid array package module utilizing one or more
interposer layers
 
           
 
          William E. Boyd; Daniel Michaels
 
           
11/302,480
  US   12/12/2005   Neo-wafer device comprised of multiple singulated integrated
circuit die
 
           
 
          Stern Jonathan
 
           
11/301645
  US   12/12/2005   Cornerbond assembly comprising three-dimensional electronic
modules

 



--------------------------------------------------------------------------------



 



                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
 
          Albert Douglas
 
           
11/259,683
  US   10/25/2005   Stacked microelectronic layer and module with three-axis
channel T-connects
 
           
 
          Keith D. Gann; W. Eric Boyd
 
           
11/248,659
  US   10/11/2005   Anti-tamper module
 
           
 
          Volkan H. Ozguz; John Leon
 
           
10/178,390
  US   6/24/2002   Video event capture, storage and processing method and
apparatus
 
           
 
          Randolph S. Carlson
 
           
60/993,689
  US       Inventorship not available
 
           
11/150712
  US   6/10/2005   Stackable semiconductor chip layer comprising prefabricated
trench interconnect vias
 
           
 
          W. Eric Boyd; Angel Pepe; James Yamaguchi; Volkan Ozguz; Andrew
Camien; Douglas Albert
 
           
11/062,507
  US   2/22/2005   BGA-scale stacks comprised of layers containing integrated
circuit die and a method for making the same
 
           
 
          Gann Keith; William E. Boyd
 
           
12/008,253
  US       Inventorship not available
 
           
61/007,497
  US       Inventorship not available

 



--------------------------------------------------------------------------------



 



                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
TR1596433
(TR04394026.1)
  TR   1/2/2008
(5/12/2004)   A method for creating neo-wafers from singulated integrated
circuit die and a device made according to the method
 
           
 
          Stern, Jonathan Michael
 
           
SK1596433
(SK04394026.1)
  SK   1/2/2008
(5/12/2004)   A method for creating neo-wafers from singulated integrated
circuit die and a device made according to the method
 
           
 
          Stern, Jonathan Michael
 
           
SE0570479
(SE92905662.0)
  SE   10/10/2001
(1/29/1992)   Hardware for electronic neural network
 
           
 
          Carson, John C.
 
           
SE83902618.4
  SE   7/25/1983   Multiplexer circuitry for high density analog signals

Inventorship not available
 
           
NL0570479
(NL92905662.0)
  NL   10/10/2001
(1/29/1992)   Hardware for electronic neural network
 
           
 
          Carson, John C.
 
           
NL83902618.4
  NL   7/25/1983   Multiplexer circuitry for high density analog signals

Inventorship not available
 
           
JP2098125
(JP12-505387)
  JP   11/20/1985   Apparatus and method for fabricating modules

Inventorship not available
 
           
JP2098125
(JP12-2098125)
  JP   10/20/1987   High-density electronic modules, process and product

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
 
          Inventorship not available
 
           
JP2005-507894
  JP   1/16/2006   Stackable layers containing ball grid array packages

Inventorship not available
 
           
JP2006-286556
  JP   10/20/2006   Stackable tier structure comprising high density feedthrough

Volkan Ozguz; Jonathan Stern
 
           
JP2000-591490
  JP   12/30/1999   Neural processing module with input architectures that make
maximal use of a weighted synapse array

Carson, John C.; Saunders, Christ H.
 
           
JP3308265
(JP12-554175)
  JP   6/10/1999   IC stack utilizing flexible circuits with BGA contacts

Eide, Floyd K.
 
           
JP3511008
(JP12-553982)
  JP   6/10/1999   IC stack utilizing secondary leadframes

Eide, Floyd K.
 
           
JP3544974
(JP06-0502691)
  JP   5/5/1993   Non-conductive end layer for integrated stack of IC chips

Miyake, Michael K.
 
           
JP3354937
(JP06-524367)
  JP   4/19/1994   Electronic module comprising a stack of IC chips

Carson, John C.; Some, Raphael R.
 
           
IT1097467 (IT99928571.1)
  IT   11/2/2006
(6/10/1993)   IC stack utilizing secondary leadframes

Eide, Floyd K.

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
IT1596433 (IT04394026.1)
  IT   1/2/2008
(5/12/2004)   A method for creating neo-wafers from singulated integrated
circuit die and a device made according to the method

Stern, Jonathan Michael
 
           
IE1596433 (IE04394026.1)
  IE   1/2/2008
(5/12/2004)   A method for creating neo-wafers from singulated integrated
circuit die and a device made according to the method

Stern, Jonathan Michael
 
           
GB0570479 (GB92905662.0)
  GB   10/10/2001
(1/29/1992)   Hardware for electronic neural network

Carson, John C.
 
           
GB1097467 (GB99928571.1)
  GB   11/2/2006
(6/10/1993)   IC stack utilizing secondary leadframes

Eide, Floyd K.
 
           
GB1596433 (GB04394026.1)
  GB   1/2/2008
(5/12/2004)   A method for creating neo-wafers from singulated integrated
circuit die and a device made according to the method

Stern, Jonathan Michael
 
           
GB83902618.4
  GB   7/25/1983   Multiplexer circuitry for high density analog signals

Inventorship not available
 
           
GB05996075 (GB93911250.4)
  GB   8/22/2001
(5/5/1993)   Non-conductive end layer for integrated stack of IC chips

Miyake, Michael K.
 
           
GB0683968 (GB94903352.6)
  GB   10/24/2002
(12/1/1993)   Module comprising IC memory stack dedicated to and structurally
combined with an

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
          IC microprocessor chip

Carson, John C.; Indin, Ronald J.; Shanken, Stuart N.
 
           
GB0695494 (GB94915397.7)
  GB   2/24/2001
(4/19/1994)   Electronic module comprising a stack of IC chips

Carson, John C.; Some, Raphael R.
 
           
GB0713609 (GB94925876.8)
  GB   5/7/2003
(8/12/1994)   Stack of IC chips as substitute for single IC chip Ludwig, David
E.; Saunders, Christ H.; Some, Raphael R.; Stuart, John J.
 
           
GB067087 (GB94909418.9)
  GB   (12/16/1993)   Fabricating stacks of ic chips by segmenting a larger
stack

MINIHAN JOSEPH A; PEPE ANGEL A
 
           
FR1097467 (FR99928571.1)
  FR   11/2/2006
(6/10/1993)   IC stack utilizing secondary leadframes

Eide, Floyd K.
 
           
FR1596433 (FR04394026.1)
  FR   1/2/2008
(5/12/2004)   A method for creating neo-wafers from singulated integrated
circuit die and a device made according to the method

Stern, Jonathan Michael
 
           
FR83902618.4
  FR   7/25/1983   Multiplexer circuitry for high density analog signals

Inventorship not available
 
           
FR05996075 (FR93911250.4)
  FR   8/22/2001
(5/5/1993)   Non-conductive end layer for integrated stack of IC chips

Miyake, Michael K.
 
           
FR0683968
  FR   10/24/2002   Module comprising IC

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
(FR94903352.6)
      (12/1/1993)   memory stack dedicated to and structurally combined with an
IC microprocessor chip

Carson, John C.; Indin, Ronald J.; Shanken, Stuart N.
 
           
FR0695494 (FR94915397.7)
  FR   2/24/2001
(4/19/1994)   Electronic module comprising a stack of IC chips

Carson, John C.; Some, Raphael R.
 
           
FR0713609 (FR94925876.8)
  FR   5/7/2003
(8/12/1994)   Stack of IC chips as substitute for single IC chip

Ludwig, David E.; Saunders, Christ H.; Some, Raphael R.; Stuart, John J.
 
           
EP02705988.0
  EP   1/25/2002   A stackable microcircuit layer formed from a plastic
encapsulated microcircuit and method of making the same

Albert, Douglas M.; Gann, Keith D.
 
           
EP06255467.0
  EP   10/24/2006   Stackable tier structure comprising high density feedthrough

Volkan Ozguz; Jonathan Stern
 
           
EP1097467 (EP99928571.1)
  EP   11/2/2006
(6/10/1993)   IC stack utilizing secondary leadframes

Eide, Floyd K.
 
           
EP1596433 (EP04394026.1)
  EP   1/2/2008
(5/12/2004)   A method for creating neo-wafers from singulated integrated
circuit die and a device made according to the method

Stern, Jonathan Michael
 
           
EP03818224.2
  EP   08/8/203   Stackable layers containing

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
          ball grid array packages

Eide, Floyd K.
 
           
EP99967712.3
  EP   12/30/1999   Neural processing module with input architectures that make
maximal use of a weighted synapse array

Carson, John C.; Saunders, Christ H.
 
           
EP99928570.3
  EP   6/10/1993   IC stack utilizing flexible circuits with BGA contacts

Eide, Floyd K.
 
           
EP02805694.3
  EP   7/16/2002   Wearable biomonitor with flexible thinned integrated circuit

Ogzuz, Volkhan H; Khashayar, Abbas
 
           
EP05996075 (EP93911250.4)
  EP   8/22/2001
(5/5/1993)   Non-conductive end layer for integrated stack of IC chips Miyake,
Michael K.
 
           
EP02789292.6
  EP   10/25/2002   Stackable layers containing encapsulated integrated circuit
chips with one or more overlying interconnect layers and a method of making the
same

Pepe, Angel Antonio; Yamaguchi, James Satsuo
 
           
EP02798173.7
  EP   9/9/2002   Stacking of multilayer modules

Yamaguchi, James Satsuo; Pepe, Angel Antonio; Ozguz, Volkan H.; Camien, Andrew
Nelson
 
           
EP05111589.7
  EP   12/1/2005   BGA-scale stacks comprised

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
          of layers containing integrated circuit die and a method for making
the same

Gann Keith; William E. Boyd
 
           
EP95935157.8
  EP   9/27/1995   Infrared wireless communication between electronic system
components

DeCaro, Robert; Saunders, Christ H.; Maeding, Dale
 
           
EP03721978.9
  EP   4/22/2003   Method and apparatus for connecting vertically stacked
integrated circuit chips

Gann, Keith D.; Albert, Douglas M.
 
           
DE69232116
(DE69232116)
  DE   10/10/2001
(1/29/1992)   Hardware for electronic neural network

Carson, John C.
 
           
DE69330630
(DE69330630)
  DE   8/22/2001
(5/5/1993)   Non-conductive end layer for integrated stack of IC chips

Miyake, Michael K.
 
           
DE69426695
(DE69426695)
  DE   2/24/2001
(4/19/1994)   Electronic module comprising a stack of IC chips

Carson, John C.; Some, Raphael R.
 
           
DE60200401
(DE60200401)
  DE   1/2/2008
(5/12/2004)   A method for creating neo-wafers from singulated integrated
circuit die and a device made according to the method

Stern, Jonathan Michael
 
           
DE83902618.4
  DE   7/25/1983   Multiplexer circuitry for high density analog signals

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
          Inventorship not available
 
           
PCT/US00/029448
  WO   10/25/2000   SYSTEM AND METHODS FOR PRODUCING HIGH RESOLUTION IMAGES FROM
A VIDEO SEQUENCE OF LOWER RESOLUTION IMAGES

CARLSON RANDOLPH S; ARNOLD JACK L; FELDMUS VALENTIN G
 
           
PCT/US92/005348
  WO   6/24/1992   Fabricating electronic circuitry unit containing stacked IC
layers having lead rerouting

Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
PCT/US03/004462
  WO   5/5/1993   Non-conductive end layer for integrated stack of IC chips

Miyake, Michael K.
 
           
PCT/US99/013171
  WO   6/10/1999   IC stack utilizing flexible circuits with BGA contacts

Eide, Floyd K.
 
           
PCT/US06/008920
  WO   3/10/2006   Method for making a neo-layer comprising embedded discrete
components

He, Sambo
 
           
PCT/US06/039915
  WO   8/26/2006   MEMS cooling device

Itzhak Sapir
 
           
PCT/US01/031583
  WO   10/9/2001   High speed switching module comprised of stacked layers
incorporating T-connect structures

John C. Carson; Volkan H. Orguz
 
           
PCT/US02/002276
  WO   1/25/2002   A stackable microcircuit layer formed from a plastic
encapsulated microcircuit and method of making the same

Albert, Douglas M.; Gann, Keith D.
 
           

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
PCT/US02/006848
  WO   3/4/2002   Retro-reflector warm stop for uncooled thermal imaging cameras
and method of using the same

Kaufman, Charles S.
 
           
PCT/US02/022617
  WO   7/16/2002   Wearable biomonitor with flexible thinned integrated circuit

Ogzuz, Volkhan H; Khashayar, Abbas
 
           
PCT/US02/028628
  WO   9/9/2002   Stacking of multilayer modules

Yamaguchi, James Satsuo; Pepe, Angel Antonio; Ozguz, Volkan H.; Camien, Andrew
Nelson
 
           
PCT/US02/034339
  WO   10/25/2002   Stackable layers containing encapsulated integrated circuit
chips with one or more overlying interconnect layers and a method of making the
same

Pepe, Angel Antonio; Yamaguchi, James Satsuo
 
           
PCT/US02/19779
  WO   6/24/2002   Video event capture, storage and processing method and
apparatus

Randolph S. Carlson
 
           
PCT/US03/009190
  WO   9/27/1993   Fabrication of dense parallel solder bump connections

Pepe, Angel A.; Reinker, David M.; Minahan, Joseph A.
 
           
PCT/US03/013569
  WO   4/22/2003   Method and apparatus for connecting vertically stacked
integrated circuit chips

Gann, Keith D.; Albert, Douglas M.
 
           

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
PCT/US03/024706
  WO   08/08/2003   Stackable layers containing ball grid array packages

Eide, Floyd K.
 
           
PCT/US83/01142
  WO   7/25/1983   Multiplexer circuitry for high density analog signals
 
           
PCT/US88/003084
  WO   9/8/1988   Bonding of aligned conductive bumps on adjacent surfaces

Go, Tiong C.
 
           
PCT/US92/000780
  WO   1/29/1992   Hardware for electronic neural network

Carson, John C.
 
           
PCT/US92/003705
  WO   6/28/1990   Fabricating electronic circuitry unit containing stacked IC
layers having lead rerouting

Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
PCT/US93/009470
  WO   10/5/1993   Apparatus and system for controllably varying image
resolution to reduce data output

Arnold, Jack
 
           
PCT/US93/011601
  WO   12/1/1993   Module comprising IC memory stack dedicated to and
structurally combined with an IC microprocessor chip

Carson, John C.; Indin, Ronald J.; Shanken, Stuart N.
 
           
PCT/US93/012268
  WO   12/16/1993   Fabricating stacks of ic chips by segmenting a larger stack

MINIHAN JOSEPH A; PEPE ANGEL A
 
           
PCT/US94/004322
  WO   4/19/1994   Electronic module comprising a stack of IC chips

Carson, John C.; Some, Raphael R.

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
PCT/US94/009186
  WO   8/12/1994   Stack of IC chips as substitute for single IC chip

Ludwig, David E.; Saunders, Christ H.; Some, Raphael R.; Stuart, John J.
 
           
PCT/US95/002851
  WO   3/7/1995   3D stack of IC chips having leads reached by vias through
passivation covering access plane

Johnson, Tony K.
 
           
PCT/US95/012378
  WO   9/27/1995   Infrared wireless communication between electronic system
components

DeCaro, Robert; Saunders, Christ H.; Maeding, Dale
 
           
PCT/US96/000746
  WO   1/22/1996   Stackable modules and multimodular assemblies

Carson, John C.; DeCaro, Robert E.; Hsu, Ying; Miyake, Michael K.
 
           
PCT/US96/014610
  WO   9/11/1996   SENSING AND SELECTING OBSERVED EVENTS FOR SIGNAL PROCESSING

SAUNDERS CHRIST H
 
           
PCT/US98/021798
  WO   10/14/1998   Multi-element micro gyro

Hsu, Ying Wen
 
           
PCT/US98/023929
  WO   11/10/1998   Method for thinning semiconductor wafers with circuits and
wafers made by the same

Albert, Douglas; Ogzuz Volkhan H
 
           
PCT/US98/095415
  WO   6/10/1999   IC stack utilizing secondary leadframes

Eide, Floyd K.
 
           
PCT/US99/001734
  WO   3/23/1990   Analog to digital conversion incorporated in Z-technology
module

Wall, Llewellyn E.

 



--------------------------------------------------------------------------------



 



                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
PCT/US99/004211
  WO   2/25/1999   STACKING LAYERS CONTAINING ENCLOSED IC CHIPS

EIDE FLOYD
 
           
PCT/US99/031124
  WO   12/30/1999   Neural processing module with input architectures that make
maximal use of a weighted synapse array
 
           
 
          Carson, John C.; Saunders, Christ H.
 
           
WO1998US21798
  WO   10/14/1998   Multi-element micro gyro
 
           
 
          Hsu, Ying Wen
 
           
07/329,003
  US   3/27/1989   Analog to digital conversion on multiple channel IC chips
 
           
 
          Wall, Llewellyn E.
 
           
07/377,241
  US   7/7/1989   Inventorship not available
 
           
07/884,719
  US   5/15/1992   Method for fabricating stacks of IC chips by segmenting a
larger stack
 
           
 
          Minahan, Joseph A.; Pepe, Angel A.
 
           
07/884660
  US   5/15/1992   Non-conductive end layer for integrated stack of IC chips
 
           
 
          Miyake, Michael K.
 
           
07/955461
  US   10/2/1992   Fabrication of dense parallel solder bump connections
 
           
 
          Joseph Minahan
 
           
08/052,475
  US   4/23/1993   Electronic module comprising a stack of IC chips each
interacting with an IC chip secured to the stack face

Carson, John C.; Some, Raphael R.
 
           
08/106,909
  US   8/13/1993   Inventorship not available
 
           

 



--------------------------------------------------------------------------------



 



                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
08/213,149
  US   3/15/1994   3D stack of IC chips having leads reached by vias through
passivation covering access plane
 
           
 
          Johnson, Tony K.
 
           
08/870,812
  US   6/6/1997   Multi-element micro gyro
 
           
 
          Hsu, Ying W.; Reeds, III, John W.; Saunders, Christ H.
 
           
08/943,305
  US   10/14/1997   Multi-element micro gyro
 
           
 
          Hsu, Ying W.; Reeds, III, John W.; Saunders, Christ H.
 
           
09/190,378
  US   11/10/1998   Method for thinning semiconductor wafers with circuits and
wafers made by the same
 
           
 
          Albert, Douglas
 
           
09/770,864
  US   1/26/2001   Method of making a stackable microcircuit layer from a
plastic encapsulated microcircuit
 
           
 
          Douglas M. Albert; Keith D. Gann
 
           
10/197,006
  US   7/16/2002   Wearable biomonitor with flexible thinned integrated circuit
 
           
 
          Ogzuz, Volkhan H; Khashayar, Abbas
 
           
10/663,371
  US       Stacked microelectronic module with vertical interconnect vias

Ogzuz, Volkhan H;
 
           
10/805,849
  US   3/22/2004   Three-dimensional imaging device incorporating stacked layers
containing microelectronic circuits
 
           
 
          David E. Ludwig; John V. Kennedy; Christian Krutzik
 
           
11/003,429
  US   12/6/2004   Wearable biomonitor with flexible thinned integrated circuit
 
           
 
          Ogzuz, Volkhan H; Khashayar, Abbas

 



--------------------------------------------------------------------------------



 



                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
60/036,759
  US   1/28/1997   Multi-element micro gyro
 
           
 
          Hsu, Ying W.; Reeds, III, John W.; Saunders, Christ H.
 
           
60/049,025
  US   6/9/1997   Stacking layers containing enclosed IC chips
 
           
 
          Eide, Floyd K.
 
           
60/049,026
  US   6/9/1997   Stacking layers containing enclosed IC chips

Eide, Floyd K.
 
           
60/049,582
  US   6/13/1997   IC stack utilizing BGA contacts
 
           
 
          Eide, Floyd K.
 
           
60/065,088
  US        
 
           
60/238,797
  US   10/6/2000   High speed data switch with traverse-mated stacks containing
superconducting electronics
 
           
 
          John Carson
 
           
60/274,120
  US        
 
           
60/305,353
  US       Biomonitor device
 
           
 
          Ogzuz, Volkhan H
 
           
60/346,494
  US   1/9/2002   Low cost miniature computer and methods for making same

Gann, Keith
 
           
60/348,852
  US   1/17/2002   Field programmable gate array structure incorporating high
density support circuitry and method for making same
 
           
 
          Ozguz, Volkan H.;
 
           
60/354,442
  US   2/7/2002   BGA layer and assembly and method for making same
 
           
 
          Eide, Floyd K.
 
           
60/355,955
  US   2/12/2002   Stacked BGA assembly

Eide, Floyd K.
 
           
60/394,167
  US   7/8/2002   Cryopump piston position tracking using an encoder
 
           
 
          Sapir, Itzhak
 
           
60/410,895
  US       Wearable biomonitor with flexible thinned integrated circuit
 
           
 
          Ogzuz, Volkhan H; Khashayar, Abbas

 



--------------------------------------------------------------------------------



 



                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
60/424,022
  US       NEO-wafers and NEO-chips, device and method
 
           
 
          Sambo S. He
 
           
60/424,025
  US   11/6/2002   Creating wafers from singulated die
 
           
 
          Stern, Jonathan Michael
 
           
60/462,677
  US   3/28/2003   High-speed transmitter and receiver incorporating
three-dimensional readout electronic module
 
           
 
          David E. Ludwig;
 
           
60/546,598
  US   2/20/2004   BGA-scale stacks comprised of thin small outline packages and
method for making the same
 
           
 
          Gann Keith; William E. Boyd
 
           
60/617,356
  US   10/8/2004   Anti-tamper module
 
           
 
          Volkan H. Ozguz; John Leon
 
           
60/652,777
  US   2/14/2005   Stacked ball grid array package module utilizing one or more
interposer layers
 
           
 
          William E. Boyd; Daniel Michaels
 
           
60/678,618
  US   5/5/2005   GPS incorporating low power real time clock circuitry
 
           
 
          Itzhak Sapir
 
           
60/684,372
  US   5/26/2005   Stackable layers of encapsulated integrated circuit chips
interconnected with prefabricated via structures
 
           
 
          Volkan Ozguz; Jonathan Stern
 
           
60/710,717
  US   8/24/2005   Surface trenched stackable layers
 
           
 
          Keith Gann; Douglas N. Albert

 



--------------------------------------------------------------------------------



 



                        Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
60/711,375
  US   8/26/2005   High density interconnect scheme for stacked electronic
modules
 
           
 
          John V. Kennedy
 
           
60/711,376
  US   8/26/2005   MEMS cooling device
 
           
 
          Itzhak Sapir
 
           
60/758,922
  US   1/17/2006   Absolute pressure sensor Sapir, Itzhak
 
           
60/628,742
  US   11/18/2004   Interface optimization of high density interconnects
 
           
 
          Stewarrt Clark
 
           
60/617,426
  US   10/8/2004   Interface optimization of high density interconnects
 
           
 
          Stewarrt Clark
 
           
RE33331
(07/336,017)
  US   9/11/1990
(4/10/1989)   Multiplexer circuitry for high density analog signals
 
           
 
          Inventorship not available
 
           
4,490,626
(06/403,004)
  US   12/25/1984
(7/29/1982)   Multiplexer circuitry for high density analog signals
 
           
 
          Carlson, Randolph S.
 
           
4,912,545
(07/097,797)
  US   3/27/1990
(9/16/1987)   Bonding of aligned conductive bumps on adjacent surfaces
 
           
 
          Go, Tiong C.
 
           
4,983,533
(07/114,415)
  US   1/8/1991
(10/28/1987)   High-density electronic modules — process and product
 
           
 
          Go, Tiong C.
 
           
4,290,844
(06/015070)
  US   9/22/1981
(2/26/1979)   Focal plane photo-detector mosaic array fabrication
 
           
 
          Rotolante, Ralph A.; Koehler, Toivo

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
4,304,624
(05/855242)
  US   12/8/1981
(11/28/1977)   Method of fabricating a multi-layer structure for detector array
module
 
           
 
          Carson, John C.; Dahlgren, Paul F.
 
           
4,352,715
(06/206993)
  US   10/5/1982
(11/17/1980)   Detector array module fabrication
 
           
 
          Carson, John C.; Dahlgren, Paul F.
 
           
4,354,107
(06/206994)
  US   10/12/1982
(11/14/1980)   Detector array module-structure and fabrication


Carson, John C.; Dahlgren, Paul F.
 
           
4,403,238
(06/213933)
  US   9/6/1983
(12/8/1980)   Detector array focal plane configuration
 
           
 
          Clark, Stewart A.
 
           
4,449,044
(06/262296)
  US   5/15/1984
(5/11/1981)   Focal plane photo-detector mosaic array apparatus
 
           
 
          Rotolante, Ralph A.; Koehler, Toivo
 
           
4,525,921
(06/517221)
  US   7/2/1985
(7/25/1983)   High-density electronic processing package-structure and
fabrication
 
           
 
          Carson, John C.; Clark, Stewart A.
 
           
4,551,629
(06/572802)
  US   11/5/1985
(1/23/1984)   Detector array module-structure and fabrication
 
           
 
          Carson, John C.; Clark, Stewart A.
 
           
4,555,623
(06/558099)
  US   11/26/1985
(12/5/1983)   Pre-amplifier in focal plane detector array
 
           
 
          Bridgewater, Walter F.; De Caro, Robert E.; Larson, Roger; Wall,
Llewellyn E.
 
           
4,596,948
(06/661727)
  US   6/24/1986
(10/17/1984)   Constant current source for integrated circuits
 
           
 
          Wall, Llewellyn E.
 
           
4,617,160
(06/674096)
  US   10/14/1986
(11/23/1984)   Method for fabricating modules comprising uniformly stacked,
aligned circuit-carrying layers
 
           
 
          Belanger, Robert J.; Bisignano, Alan G.

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
4,646,128
(06/720902)
  US   2/24/1987
(4/8/1985)   High-density electronic processing package—structure and
fabrication
 
           
 
          Carson, John C.; Clark, Stewart A.
 
           
4,672,737
(06/761889)
  US   6/16/1987
(8/2/1985)   Detector array module fabrication process
 
           
 
          Carson, John C.; Clark, Stewart A.
 
           
4,675,532
(06/795988)
  US   6/23/1987
(11/6/1985)   Combined staring and scanning photodetector sensing system having
both temporal and spatial filterin
 
           
 
          Carson, John C.
 
           
4,704,319
(06/842159)
  US   11/3/1987
(3/21/1986)   Apparatus and method for fabricating modules comprising stacked
circuit-carrying layers
 
           
 
          Belanger, Robert J.; Bisignano, Alan G.
 
           
4,706,166
(06/856835)
  US   11/10/1987
(4/25/1986)   High-density electronic modules—process and product
 
           
 
          Go, Tiong C.
 
           
4,764,846
(07/000562)
  US   8/16/1988
(1/5/1987)   High density electronic package comprising stacked sub-modules
 
           
 
          Go, Tiong C.
 
           
4,779,005
(07/048551)
  US   10/18/1988
(5/11/1987)   Multiple detector viewing of pixels using parallel time delay and
integration circuitry
 
           
 
          Arnold, Jack L.
 
           
4,791,286
(07/042686)
  US   12/13/1988
(4/27/1987)   Pre-amplifier in focal plane detector array
 
           
 
          Wall, Llewellyn E.
 
           
4,806,761
(07/023644)
  US   2/21/1989
(3/9/1987)   Thermal imager incorporating electronics module having focal plane
sensor mosaic
 
           
 
          Carson, John C.; Clark, Stewart A.
 
           
4,814,629
(07/107352)
  US   3/21/1989
(10/13/1987)   Pixel displacement by series- parallel analog switching
 
           
 
          Arnold, Jack L.
 
           
4,912,545
(07/097797)
  US   3/27/1990
(9/16/1987)   Bonding of aligned conductive bumps on adjacent surfaces
 
           
 
          Go, Tiong C.

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
5,701,233
(08/376,799)
  US   12/23/1997
(1/23/1995)   Stackable modules and multimodular assemblies
 
           
 
          Carson, John C.; DeCaro, Robert E.; Hsu, Ying; Miyake, Michael K.
 
           
5,745,631
(08/592,691)
  US   4/28/1998
(1/26/1996)   Self-aligning optical beam system
 
           
 
          Reinker, David M.
 
           
SE0511218 (SE90917886.5)
  SE   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
NL0511218 (NL90917886.5)
  NL   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
NL0683968 (NL94903352.6)
  NL   10/24/2002
(12/1/1993)   Module comprising IC memory stack dedicated to and structurally
combined with an IC microprocessor chip
 
           
 
          Carson, John C.; Indin, Ronald J.; Shanken, Stuart N.
 
           
LU0511218 (LU90917886.5)
  LU   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
LI0511218 (LI90917886.5)
  LI   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
JP06-0515293
  JP   12/16/1993   Inventorship not available

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
JP05-0513453
  JP   12/1/1993   Inventorship not available
 
           
JP07-0513369
  JP   9/27/1995   Inventorship not available
 
           
JP02-0506137
  JP   3/23/1990   Inventorship not available
 
           
JP04-0505734
  JP   1/29/1992   Hardware for electronic neural network
 
           
 
          Carson, John C.
 
           
JP58-502699
  JP   7/25/1983   Inventorship not available
 
           
PCT/US98/021798
  JP   10/14/1998   Multi-element micro gyro Hsu, Ying Wen
 
           
IT0511218 (IT90917886.5)
  IT   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
IT0683968 (IT94903352.6)
  IT   10/24/2002
(12/1/1993)   Module comprising IC memory stack dedicated to and structurally
combined with an IC microprocessor chip
 
           
 
          Carson, John C.; Indin, Ronald J.; Shanken, Stuart N.
 
           
GB0511218 (GB90917886.5)
  GB   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
FR0511218 (FR90917886.5)
  FR   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
ESP0511218 (ES90917886.5)
  ES   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
EP0116072 (EP83902618.4)
  EP   10/11/1989
(7/25/1983)   Multiplexer circuitry for high density analog signals
 
           
EP01979633.3
  EP   10/9/2001   High speed multi-stage stacked layer switch
 
           
 
          John C. Carson; Volkan H. Orguz
 
           
EP02797722.2
  EP   3/4/2002   Retro-reflector warm stop for uncooled thermal imaging cameras
and method of using the same
 
           
 
          Kaufman, Charles S.
 
           
EP0511218 (EP90917886.5)
  EP   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
EP0570479 (EP92905662.0)
  EP   10/10/2001
(1/29/1992)   Hardware for electronic neural network
 
           
 
          Carson, John C.
 
           
EP067087(EP94909418.9)
  EP   (12/16/1993)   Fabricating stacks of ic chips by segmenting a larger
stack MINIHAN JOSEPH A; PEPE ANGEL A

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
EP0683968 (EP94903352.6)
  EP   10/24/2002
(12/1/1993)   Module comprising IC memory stack dedicated to and structurally
combined with an IC microprocessor chip
 
           
 
          Carson, John C.; Indin, Ronald J.; Shanken, Stuart N.
 
           
EP0695494 (EP94915397.7)
  EP   2/24/2001
(4/19/1994)   Electronic module comprising a stack of IC chips
 
           
 
          Carson, John C.; Some, Raphael R.
 
           
EP0713609 (EP94925876.8)
  EP   5/7/2003
(8/12/1994)   Stack of IC chips as substitute for single IC chip
 
           
 
          Ludwig, David E.; Saunders, Christ H.; Some, Raphael R.; Stuart, John
J.
 
           
EP90906503.9
  EP   3/23/1990   Analog to digital conversion in Z-technology module
 
           
 
          Wall, Llewellyn E.
 
           
EP92916059.6
  EP   6/24/1992   Fabricating electronic circuitry unit containing stacked IC
layers having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
EP93922760.9
  EP   9/27/1993   Fabrication of dense parallel solder bump connections
 
           
 
          Pepe, Angel A.; Reinker, David M.; Minahan, Joseph A.
 
           
EP96902733.3
  EP   1/22/1996   Stackable modules and multimodular assemblies
 
           
 
          Carson, John C.; DeCaro, Robert E.; Hsu, Ying; Miyake, Michael K.

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
EP98957755.6
  EP   11/10/1998   Method for thinning semiconductor wafers with circuits and
wafers made by the same
 
           
 
          Albert, Douglas; Ogzuz Volkhan H
 
           
EP98964683.1
  EP   10/14/1998   Multi-element micro gyro
 
           
 
          Hsu, Ying Wen
 
           
DK0511218(DK90917886.5)
  DK   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken,
Stuart N.
 
           
DE0683968 (DE94903352.6)
  DE   10/24/2002
(12/1/1993)   Module comprising IC memory stack dedicated to and structurally
combined with an IC microprocessor chip
 
           
 
          Carson, John C.; Indin, Ronald J.; Shanken, Stuart N.
 
           
DE69030195
(DE69030195)
  DE   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
CH0511218 (CH90917886.5)
  CH   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
BE0511218 (BE90917886.5)
  BE   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.

 



--------------------------------------------------------------------------------



 



                          Title of Patent and First Patent or Application No.  
Country   Filing Date   Named Inventor
 
           
AU20020332937
  AU   9/9/2002   Stacking of multilayer modules
 
           
 
          Yamaguchi, James Satsuo; Pepe, Angel Antonio; Ozguz, Volkan H.;
Camien, Andrew Nelson
 
           
AU20020353894
  AU   10/25/2002   A method of stacking layers containing encapsulated
integrated circuit chips with one or more overlaying interconnect layers
 
           
 
          Pepe, Angel Antonio; Yamaguchi, James Satsuo
 
           
AU20020365422
  AU   7/16/2002   Wearable biomonitor with flexible thinned integrated circuit
 
           
 
          Ogzuz, Volkhan H; Khashayar, Abbas
 
           
AU20030225259
  AU   4/22/2003   Method and apparatus for connecting vertically stacked
integrated circuit chips
 
           
 
          Gann, Keith D.; Albert, Douglas M.
 
           
AU20030261429
  AU   8/8/2003   Stackable layers containing ball grid array packages
 
           
 
          Eide, Floyd K.
 
           
AT0511218 (AT90917886.5)
  AT   3/12/1997
(6/28/1990)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.
 
           
AT150210
(WO1992US05348)
  AT   5/13/1997
(6/24/1992)   Fabricating electronic circuitry unit containing stacked IC layers
having lead rerouting
 
           
 
          Go, Tiong C.(deceased,); Minahan, Joseph A.; Shanken, Stuart N.

 